DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application Number 17/412375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10, 12-13, and 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, the transmission optics is 
configured to shift the optical transmission signal emitted by the optical transmitter to the rotation axis so that a transmission beam leaves the transmission/reception optics in the region of the rotation axis, and 
- formed by a first portion of a surface of the reception optics facing the optical receiver and by a second portion of a surface of the reception optics facing away from the optical receiver, wherein the first portion is configured to deflect the optical transmission signal emitted by the optical transmitter in the direction to the rotation axis and direct the same onto the second portion, and wherein the second portion is configured to deflect the optical transmission signal received from the first portion in a direction parallel to the rotation axis.

	The examiner found no suggestions of motivations to combine the similar teachings from the prior arts made of record to overcome the limitation as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636